DETAILED ACTION
Applicant’s response, filed 02/28/2022, has been fully considered. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-13 and 21 are currently pending.
	Claims 14-20 have been cancelled.
Claim 21 is newly added.

Drawings
The outstanding objections to the drawings are withdrawn in view of the amendments submitted herein.

Claim Objections
The outstanding objections to the claim objections are withdrawn in view of the amendments submitted herein.

Claim 5 recites “wherein the genomic data is from a microbiome of the subjects, the first and second samples are gastrointestinal samples”, which is a typographical error. The claim should be amended to recite “wherein the genomic data is from a genome of the subjects, the first and second samples are biopsy samples, and the treatment is the cancer treatment; or wherein the genomic data is from a microbiome of the subjects, and the first and second samples are gastrointestinal samples”.
Appropriate correction is required.

Claim Interpretation
	In claim 4, the recited “blood markers” reads on any biomarker indicative of disease circulating in the blood. 

Claim Rejections - 35 USC § 112
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. These rejections pertain to new matter. The newly recited claim rejections are necessitated by claim amendment herein.
	Claim 1 recites the limitation “mapping, by the processor, a subject to the at least one clump, the subject having an unknown response to the treatment, the treatment is selected from the group consisting of antibiotic treatment, cancer treatment, or immunotherapy”. While there is support in the specification for the process of mapping a test subject with an unknown mechanism of response to treatment to patients with a known mechanism of response to treatment at [0044], there is not support within the specification, nor has Applicant provided such support, for mapping a subject to at least one clump. Therefore, the limitation introduces new matter.
	Claims 1 and 21 recites the limitation “outputting… a different treatment specifically for the at least one clump”. There is no support in the specification for outputting a different treatment specifically for the at least one clump. The specification discusses outputting, by the processor, the clumps of subjects, the common features, and the treatment at [0003], [0044], where the treatment is a cancer treatment [0062], but does not discuss the treatment being different or specific for the at least one clump. Therefore, the limitation introduces new matter.
35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. The newly recited claim rejections are necessitated by claim amendment herein.
Claim 1 recites the limitation “mapping, by the processor, a subject to the at least one clump, the subject having an unknown response to the treatment”. It is unclear whether the 
Claim 1 recites the limitations of “outputting… a different treatment specifically for the at least one clump” and “administering the different treatment to the subject”. First, it is unclear what is meant by a different treatment. Under the BRI, a different treatment is a treatment that is not the same as the initial treatment given to the plurality of subjects. Claim 1 recites that “the treatment is selected from the group consisting of antibiotic treatment, cancer treatment, or immunotherapy” and that “the different treatment… is selected from the group consisting of a signal transduction pathway inhibitor, an antimetabolite, an antimicrotubule agent, an alkylating agent, a nitrogen mustard, a nitrosourea, a platinum agent, an anthracycline, an antibiotic, a topoisomerase inhibitor, an alkyl sulfonate, a triazine, an ethyenimine, a folic acid analog, a pyrimidine analogue, a purine analog, an antitumor antibiotic, a hormone, an anti-angiogenic agent, an immunotherapeutic agent, a cell cycle signaling inhibitor, or a combination including one or more of the foregoing”. It is not clear why a subject initially treated with an antibiotic or with immunotherapy for, as an example, an autoimmune disease would be subsequently treated with a cancer treatment. Further, it is unclear how the different treatment is determined to be specific for the at least one clump. Second, the administeration of a different treatment step is unclear because the output of the different treatment is based only on biclustering methods to identify patients with common genetic responses to an initial treatment, and no limitations exist to indicate under what circumstances the different treatment is necessary. Under the BRI, - data is input that includes subject genomic data any treatment known to exist for any condition and/or disease -A subject is mapped to at least one clump, and administered a different treatment even if the subject is responding positively to the initial treatment. Claims 8-9, which recite determining and administering a further treatment, the further treatment being a new treatment, and claim 21 are similarly rejected. Clarification via claim amendment is requested.
Claim 1 recites the limitation “mapping… a subject to the at least one clump, the subject having an unknown response to the treatment, the treatment is selected from the group consisting of antibiotic treatment, cancer treatment, or immunotherapy”. First, it is unclear what of the subject is mapped to the at least one clump. Second, it is unclear to which treatment the subject has an unknown response. Under the BRI, the treatment is the initial treatment from which the input data were generated or the different treatment specifically for the at least one clump. Clarification via claim amendment is requested.  
Claim 1 recites the limitation “administering the different treatment to the subject both in the at least one clump and having the common feature”. The meaning of both in the limitation is unclear. Under the BRI, the subject is in the at least one clump and has the common feature, in 
Claim 7 and recites the limitation “comparing, by the processor, genomic data for a new patient subjected to the treatment with the common feature for the clump of subjects”. First, it is unclear which treatment is being recited. Under the BRI, the treatment is either the initial treatment that is used to produce the input data, the administration of which is not claimed, or the different treatment that is output by the method. Second, it is not clear what is meant by “the treatment with the common feature for the clump of subjects”. Under the BRI, “with the common feature for the clump of subjects” describes the treatment, but the meaning is unclear. If “with the common feature for the clump of subjects” is not intended to describe the treatment, it is recommended to amend the claim to provide clarification.  
Claim 21 recites the limitation "administering the different treatment to the subject".  The antecedent basis of the subject is unclear because a plurality of subjects is recited throughout the claim. Under the BRI, the different treatment is administered to each subject in the plurality of subjects or to only one of the plurality of subjects. It is therefore not clear which subject is administered a different treatment. Clarification via claim amendment is requested. 
Response to arguments
The outstanding rejections are withdrawn in view of the amendments submitted herein.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.	Claims 1-13 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. This rejection is upheld and updated in response claim amendment herein.
The instant rejection reflects the Guidance published in the Federal Register notice titled
2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January
7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance  (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04.
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to Step 1: yes, the claims are directed to methods for determining patterns of genetic alterations is response to a treatment [Step 1: YES; See MPEP § 2106.03]. 
Step 2A, Prong One, the claims recite abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
The claims also recite a law of nature or a natural phenomenon. The MPEP at 2106.04(b) further explains that laws of nature and natural phenomena include naturally occurring principles/relations and nature-based products that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature. With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas) as well as a law of nature or a natural phenomenon.
The claim steps to abstract ideas of mental processes and mathematical concepts as follows:
Independent claim 1: determining a plurality of δ's for each of the plurality of subjects, wherein each δ is a genetic change in the second sample genomic data compared to the first sample genomic data; creating a matrix, the matrix comprising both the plurality of subjects and features respectively for the plurality of subjects, wherein the features comprise the genetic biclustering the matrix comprising both the plurality of subjects and the features, to provide clumps of subjects, each clump of subjects sharing a common feature, wherein the common feature is a shared genetic change or shared cluster of genetic changes; and mapping, by the processor, a subject to the at least one clump, the subject having an unknown response to the treatment, the treatment is selected from the group consisting of antibiotic treatment, cancer treatment, or immunotherapy.
Dependent claim 2: permuting the matrix of the plurality of subjects and the features and re-biclustering the permuted matrix to provide permuted clumps of subjects.
Dependent claim 3: connecting the clumps of subjects by a feature edge for clumps that share features, a subject edge for clumps that share subjects, or a combination thereof.
Dependent claim 4: correlating the common feature and a phenotype of the clump of subjects, wherein the phenotype of the clump of subjects is selected from the group comprising expressed cell surface receptors, blood markers, lymphocyte counts, and tumor progression.
Dependent claim 6: identifying a common mechanism of response to the treatment based on the common feature.
Dependent claim 7: comparing genomic data for a new patient subjected to the treatment with the common feature for the clump of subjects; determining that the new patient shares the common feature for the clump of subjects; and responsive to the new patient genomic data sharing the common feature, determining that the new patient and the clump of subjects have a same mechanism of response to the treatment.
Dependent claim 8: determining a further treatment for the new patient based upon the mechanism of response to the treatment, the further treatment being a new treatment.
Dependent claim 10: determining a noise threshold for the δ's based on an overall distribution of δ values.
Dependent claim 11: determining a p-value for the δ's, or determining a lower bound for the δ's.
Dependent claim 12: binarizing the δ's.
Dependent claim 13 recites additional steps that further limit the judicial exceptions in independent claim 1 and, as such, are further directed to abstract ideas.
Independent claim 21: determining a plurality of δ 's for each of the plurality of subjects, wherein each δ is a genetic change in the second sample genomic data compared to the first sample genomic data; creating a matrix, the matrix comprising both the plurality of subjects and features respectively for the plurality of subjects, wherein the features comprise the genetic changes or clusters of genetic changes in the plurality of δ 's for each of the plurality of subjects; biclustering the matrix comprising both the plurality of subjects and the features, to provide clumps of subjects, each clump of subjects sharing a common feature, wherein the common feature is a shared genetic change or a shared cluster of genetic changes. 
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than instructions for a user to manually manipulate data using mathematical concepts such as biclustering and permuting, visualize results by making connections between clumps, and make correlations and decisions based on the obtained results. There are no specifics as to the methodology involved in “determining,” “creating,” “biclustering,” “mapping,” “permuting,” “connecting,” “correlating,” “identifying,” and “comparing” and thus, under the BRI, one could simply, for example, make a 
The law of nature recited in claim 4 is evaluated under the BRI and determined herein to cover a correlation between a genetic change or genetic changes and phenotype in the subjects. This correlation exists before identification by the method, and remains unchanged after detection. 
Therefore, claims 1-13 and 21 recite an abstract idea or a law of nature [Step 2A, Prong 1: YES; See MPEP § 2106.04].
Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite the following additional elements: 
Claim 1: “inputting genomic data from a plurality of subjects, wherein the genomic data for each subject of the plurality of subjects comprises first sample genomic data from a first sample taken prior to a treatment, and second sample genomic data from a second sample taken after the treatment; outputting at least one clump of the clumps of subjects, the common feature 
Claim 5 recites steps that further limit the genomic data and the treatment recited in claim 1.
Claim 9: administering the further treatment to the subject.
Claim 21: “inputting genomic data from a plurality of subjects, wherein the genomic data for each subject of the plurality of subjects comprises first sample genomic data from a first sample taken prior to a treatment, and second sample genomic data from a second sample taken after the treatment; outputting at least one clump of the clumps of subjects, the common feature for the at least one clump, and a different treatment specifically for the at least one clump, the treatment being a cancer treatment; and administering the different treatment to the subject both in the at least one clump and having the common feature, the different treatment being administered is selected from the group consisting of a signal transduction pathway inhibitor, an antimetabolite, an antimicrotubule agent, an alkylating agent, a nitrogen mustard, a nitrosourea, a platinum agent, an anthracycline, an antibiotic, a topoisomerase inhibitor, an alkyl sulfonate, a triazine, an ethyenimine, a folic acid analog, a pyrimidine analogue, a purine analog, an 
Independent claims 1 includes a computer-implemented method comprising a processor, and corresponds to the same judicially recited exceptions as pertain to claim 1 above.
With respect to Step 2A, Prong Two, the additional elements of the claims do not integrate the judicial exceptions into a practical application for the following reasons. Those steps directed to data gathering, such as “inputting” and “outputting”, perform functions of collecting the data needed to carry out the abstract idea and mathematical concepts. Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed. Data gathering steps are not sufficient to integrate an abstract idea into a practical application (MPEP 2106.05(g)). 
Further steps herein directed to additional non-abstract elements of “a computer-implemented method comprising a processor” do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions. The claims state nothing more than a generic computer which performs the functions that constitute the abstract idea. Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc.… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological 
The further additional element of administering the different treatment does not integrate the judicial exceptions into a practical application for the following reasons. Judicial exceptions can be integrated into a practical application when a particular treatment for a disease or medical condition is effected (See MPEP 2106.04(d)(2)). In Vanda Pharm. Inc. v. West-Ward Pharm. Int’l Ltd., (887 F.3d 1117, 126 USPQ2d 1266 (Fed. Cir. 2018)), the judicial exceptions cited in the claims were used to safely treat patients with a drug based on their genotypes. However, such a practical application is based on the assignment of a particular drug in response to a particular disease (emphasis added). In the instant application, no such particular disease is recited. Although the subjects initially receive an antibiotic treatment, a cancer treatment, or immunotherapy, there is no limitation to the type of disease these patients have and no way of determining whether the recited possible treatments are particular. As such, the additional elements of administering the different treatment in claims 1 and 21 are extra-solution activity and do not integrate the judicial exceptions into a practical application.
The step of “administering the further treatment to the subject” in claim 9 recites an application of the judicial exceptions to effect a treatment for cancer, i.e., an application step. However, the limitation recites only a further treatment based on the mechanism of response to the treatment, as in claim 8. The administration step is not particular, and instead merely provides instructions to “apply” the exception in a generic way. MPEP 2106.04(d)(2) sets forth that the claim limitations must affirmatively recite an action that effects a particular treatment in order to integrate the judicial exception. Thus, the administration step does not integrate the mental analysis and mathematical concepts into a practical application.  
additional elements which would integrate a judicial exception into a practical application, and the claims are directed to an abstract idea [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].
As such, the claims are lastly evaluated using the Step 2B analysis, wherein it is determined that because the claims recite abstract ideas which are not integrated into a practical application, the claims also lack a specific inventive concept. Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception. As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity. Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, 
With respect to the instant claims, the prior art to Pellini et al. (US 2020/0211679 A1) discloses that inputting and outputting is a data gathering element that is routine, well-understood and conventional in the art. Said portions of the prior art are, for example, [0199]. As such, activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field; they do not require or set forth a particular machine; they do not effect a transformation of matter; nor do they provide a nonconventional or unconventional step. Rather, the data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
With respect to the instant claims, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception. Further exemplified prior art to, for example, Pellini et al. (US 2020/0211679 A1) teaches that computing elements are routine, well-understood and conventional in the art at [0191-0204]. The specification also includes descriptions of generic computer processors and systems at [0060-0070]. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer. Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
i.e., an administration step that is not particular) with the judicial exception not to be enough to qualify as “significantly more” (see MPEP § 2106.05(f)). The prior art to Biggadike et al. (US 10,047,115 B2) discloses examples of anti-neoplastic agents which are routine, well-understood and conventional in the art. Said portions of the prior art are, for example, [column 25, line 34 through column 32, line 57]. In addition, the instant Specification discloses lists of similar classes of compounds as those disclosed by Biggadike as examples of further treatments at [0050-0059]. Further, the prior art to Keegan (US 2022/0011313) discloses methods for predicting patient response to immunotherapy in order to apply a different therapy if need. Said portions of the prior art are, for example, (abstract) and FIG 1. As such, the “apply it” limitation as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself [Step 2B: NO; See MPEP § 2106.05].
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.
The outstanding rejections to the claim rejections of claims 14-20 regarding non-statutory subject matter are withdrawn in view of the amendments submitted herein.
Response to arguments
Applicant states the amendments to claim 1. Applicant states that the abstract ideas are integrated into a practical application for treatment because the biclustering algorithm meaningfully outputs a clump of subject, a common feature and a different treatment, and that this output imposes a meaningful relationship on the alleged abstract idea by determining and taking a different course of treatment.
This argument is not persuasive. As stated in the rejection above and reiterated here, the outputting action of the biclustering algorithm is well-understood, routine, and conventional in art, as exemplified by the prior art to Pellini at [0199]. Further, analyzing the biological response of a patient to a drug in order to prescribe a new treatment is also well-understood, routine, and conventional in art, as exemplified by the prior art to Keegan at (abstract) and (FIG. 1). The suggested treatments are also well-understood, routine, and conventional in art, as exemplified by the prior art to Biggadike at [column 25, line 34 through column 32, line 57].  Further, steps of “outputting” are merely steps of providing data in an extra-solution manner.  The “output” does not impose a meaningful limit on practicing the abstract idea.  
2.	Applicant states that claim 1 applies a particular treatment which is analogous to example 43, claims 2 and 3 in the October 2019 Update: Subject Matter Eligibility guide.
	This argument is not persuasive. As stated in the rejection above and reiterated here, the different treatments are not particular because the disease being treated is not particular. Applicant is directed to Vanda Pharm. Inc. v. West-Ward Pharm. Int’l Ltd., (887 F.3d 1117, 126 USPQ2d 1266 (Fed. Cir. 2018)) and MPEP 2106.04(d)(2) for guidance on establishing a particular treatment for integration of judicial exceptions into a practical application.

  	Example 43, claim 1, however, is directed to a treatment method comprising calculating a ratio of C11 to C13 levels measured in blood sample from a patient diagnosed with NAS-3…and administering a treatment to the patient.  Applicant will note that claim 1 of Example 43 is not found eligible because step 1 recites the calculation of a ratio (mathematical calculation/mental process categories of abstract idea).  The step of “administering a treatment” in claim 1, does not provide any information as to how the patient is to be treated, or what the treatment is, but instead covers any possible treatment that a doctor decides to administer to the patient.  The claim does not even require that one would integrate the result of the calculation step to inform the treatment.  Thus, the limitations of the claim providing the “additional” element do not meaningfully limit the claim and it is deemed ineligible.  The same is true of the instant claims which, unlike claims 2 and 3 of Example 43, and more like claim 1 of Example 43, fails to include a specific disease or any integration of the recited judicial exception to inform the “administering” step.  
As such, the arguments are not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-9, 12-13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Király et al. (2012 IEEE 12th International Conference on Data Mining Workshops (pp. 131-138) in view of Riaz et al. (Cell, (2017) 171(4), pp.934-949) and Keegan et 
Claim 1 recites a computer-implemented method comprising: inputting, to a processor, genomic data from a plurality of subjects, wherein the genomic data for each subject of the plurality of subjects comprises first sample genomic data from a first sample taken prior to a treatment, and second sample genomic data from a second sample taken after the treatment; determining, by the processor, a plurality of δ's for each of the plurality of subjects, wherein each δ is a genetic change in the second sample genomic data compared to the first sample genomic data; creating, by the processor, a matrix, the matrix comprising both the plurality of subjects and features respectively for the plurality of subjects, wherein the features comprise the genetic changes or clusters of genetic changes in the plurality of δ 's for each of the plurality of subjects; biclustering, by the processor, the matrix comprising both the plurality of subjects and the features, to provide clumps of subjects, each clump of subjects sharing a common feature, wherein the common feature is a shared genetic change or a shared cluster of genetic changes; and outputting, by the processor, at least one clump of the clumps of subjects, the common feature for the at least one clump, and a different treatment specifically for the at least one clump; mapping, by the processor, a subject to the at least one clump, the subject having an unknown response to the treatment, the treatment is selected from the group consisting of antibiotic treatment, cancer treatment, or immunotherapy; and administering the different treatment to the subject both in the at least one clump and having the common feature, the different treatment being administered is selected from the group consisting of a signal transduction pathway inhibitor, an antimetabolite, an antimicrotubule agent, an alkylating agent, a nitrogen mustard, a nitrosourea, a platinum agent, an anthracycline, an antibiotic, a topoisomerase inhibitor, an alkyl sulfonate, a triazine, an ethyenimine, a folic acid analog, a pyrimidine analogue, a purine analog, an antitumor antibiotic, a hormone, an anti-angiogenic agent, an immunotherapeutic agent, a cell cycle signaling inhibitor, or a combination including one or more of the foregoing.
Regarding claim 1, the prior art to Király discloses a biclustering method for the analysis of gene expression data that can be applied to microarray or next-generation sequencing based data sets (abstract). As Király teaches that their algorithm is executed on a single processor thread, it is considered that Király fairly teaches a computer-implemented method where the steps are performed by a processor. Király teaches that when statistical testing has been applied to detect differentially expressed genes (i.e., determining a plurality of δ’s which are genetic changes in genomic data) in several sample condition comparisons, the expression status of each gene in each comparison can be presented as a matrix of -1’s (down-regulation), 0’s (no-change) and 1’s (up-regulation) (i.e., creating a matrix comprising both the comparisons and the features, where the comparisons are considered as the plurality of subjects), and that with biclustering, it is then possible to discover groups of genes with similar regulation patterns (i.e., clumps sharing a common feature) across the comparisons (i.e., subjects) (page 133, column 2, paragraph 4). Király teaches the output of their algorithm is a list of all maximal biclusters (Algorithm 1, page 133 and Algorithm 2, page 134), where biclusters are comprised of genes only with correlated expression values (i.e., outputting at least one clump of subjects and the common feature for the at least one clump) (page 137, column 1, paragraph 2). 	

However, the prior art to Riaz teaches assessing genomic changes (i.e., δ's), a genetic change in the second sample genomic data compared to the first sample genomic data) in tumors from 68 patients with advanced melanoma before and after nivolumab initiation (i.e., genomic data from a plurality of subjects, prior to and after treatment, the treatment is a cancer treatment) (abstract).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Király for identifying maximal biclusters of genes across comparisons with the samples of Riaz collected before and after a treatment for multiple subjects. The motivation would have been to apply a method developed for simultaneously handling up- and down-regulated genes to discover all maximal biclusters (abstract), where biclusters are able to identify gene subsets that are typically co-expressed only under a subset of samples (page 131, column 2, paragraph 1), as taught by Király, to analyze genomic changes in multiple subjects in response to a treatment in order to understand the mechanisms by which immune checkpoint blockade modulates tumor evolution during therapy (abstract), as taught by Riaz. Thus, it would have been obvious to one of ordinary skill in the art to replace the data analyzed by Király with the data of Riaz, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would have been reasonably predicted, as Király does not limit the types of comparisons 
	Király in view of Riaz do not teach the amended limitations of outputting a different treatment specifically for the at least one clump, mapping a subject having an unknown response to the at least one clump, and administering the different treatment to the subject.
However, the prior art to Keegan teaches panels of biomarkers, and methods of using comparisons of changes in the levels of these biomarkers before and during therapy to predict response and guide therapy selection [0003]. Keegan teaches comparing the levels of specific proteins (i.e., genomic data) (Table A) in initial and subsequent samples (i.e., samples prior to and after a treatment), and identifying a subject (i.e., a subject having an unknown response to the treatment) who has either decreased levels or increased/no change in the levels of the one or more proteins in the subsequent sample as compared to the initial sample (i.e., mapping a subject to known changes in genomic data) in order to select therapy for the subjects (i.e., outputting and administering the different treatment) [0005]. Keegan teaches that in subjects who are predicted to respond poorly or not at all to the immunotherapy, the methods can include only an additional, different, immunotherapy agent [0047], where the second agent can include antimetabolites, alkylating agents, anthracyclines, antibiotics, cis-dichlorodiamine platinum (II) (DDP) cisplatin (a platinum agent), or anti-angiogenic agents, amongst others [0060]. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Király in view of Riaz for using a biclustering method to identify common responses to a cancer treatment with the method of Keegan for characterizing the responses of subjects to cancer treatments in order to 
Regarding claim 5, Király in view of Riaz and Keegan teach claim 1 as described above. As Király teaches that raw sequence reads are typically mapped to the reference genome during analysis (page 132, column 2, paragraph 5), it is considered that Király fairly teaches the limitation regarding the genomic data being from the genome of the subject. Király does not teach that the samples are biopsy samples and that the treatment is a cancer treatment or that the samples are microbiome gastrointestinal samples and the treatment is antibiotic treatment, cancer treatment, and/or immunotherapy.
However, Riaz teaches analyzing paired pre- and on-therapy biopsy samples (i.e., the first and second samples are biopsy samples), where the therapy is Nivo, or nivolumab (page 936, column 2, paragraph 2), a type of immune checkpoint inhibitor which is used to treat many different tumor types (i.e., a cancer treatment). 
Regarding claim 6, Király in view of Riaz and Keegan teach claim 1 as described above. Király does not teach identifying a common mechanism of response to the treatment based on the common feature.
i.e., common mechanisms of response) (abstract, page 938, column 1, paragraph 1 through column 2, paragraph 1, and page 942, column 1, paragraph 2 through column 2, paragraph 2).
Regarding claims 5-6, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Király in view of Riaz for identifying biclusters of subjects and common gene expression changes in response to a treatment with the identification of specific molecular changes in the biopsy samples correlated to patient response to cancer treatments as taught by Riaz. The motivation would have been to analyze genomic changes in multiple subjects in response to a treatment in order to understand the mechanisms by which immune checkpoint blockade modulates tumor evolution during therapy (abstract), as taught by Riaz. Thus, it would have been obvious to one of ordinary skill in the art to analyze the samples of Riaz with the analysis method of Király to identify common features among patients, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would have been reasonably predictable, as Király does not limit the types of samples for analysis by their method and the biopsy samples of Riaz are just one type of tissue sample common to the art. Further analysis of the common features using the methods of Riaz would have resulted in identifying common mechanisms of response to the treatment. 
claim 7, Király in view of Riaz and Keegan teach claim 1 as described above. Király does not teach comparing genomic data for a new patient subjected to the treatment with the common feature for the clump of subjects, as now amended.
	However, Keegan teaches comparing the levels of specific proteins (i.e., genomic data) (Table A) in initial and subsequent samples (i.e., samples subjected to treatment), and identifying a subject (i.e., a new patient) who has either decreased levels or increased/no change in the levels of the one or more proteins (i.e., determining that the new patient shares the common feature for the clump of subjects) in the subsequent sample as compared to the initial sample in order to select therapy for the subjects [0005].
	Regarding claim 8, Király in view of Riaz and Keegan teach claim 7 as described above. Király does not teach determining a further treatment for the new patient based upon the mechanism of response to the treatment, as now amended.
	However, Keegan teaches that if the subject (i.e., a new patient) has decreased levels of the one or more proteins in the subsequent sample as compared to the initial sample (i.e., the mechanism of response to the treatment), selecting further doses of the immune checkpoint inhibitor (i.e., a further treatment), or if the subject has increased or no change in levels of the one or more proteins in the subsequence sample as compared to the initial sample (i.e., the mechanism of response to the treatment), and selecting a therapy comprising further doses of the immune checkpoint inhibitor and at least one additional therapy, or a therapy not comprising the immune checkpoint inhibitor (i.e., a further treatment which is new) [0005].
	Regarding claim 9, Király in view of Riaz and Keegan teach claim 8 as described above. Király does not teach administering the further treatment to the subject, as based on amendment to claim 7.

Regarding claims 7-9, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Király in view of Riaz for identifying biclusters of subjects and common gene expression changes in response to a treatment with the methods of Keegan to use a common response to a cancer treatment to identify and administer a further treatment. The nature of the problem to be solved, identifying and administering appropriate further treatments to patients already undergoing treatments, as well as the need to correlate the patient’s molecular response to the initial treatment with known responses of other patients to accomplish this goal, would have led one of ordinary skill in the art to choose appropriate methods for identifying common molecular responses and further treatments based on those response. Therefore, it would have been obvious to use the methods of Király in view of Riaz to identify common molecular responses to a treatment in combination with the method of Keegan to identify and administer further treatments. The motivation would have been to overcome challenges in patient selection, treatment sequencing, and response monitoring, which are important considerations as only 10-50% of eligible patients respond to monotherapy of inhibitors of the PD-1 pathway, and while combinations of those and other treatments increase response rates, these combinations also increase the rates of toxicities [0002], as taught by Keegan.
Regarding claim 12, Király in view of Riaz and Keegan teach claim 1 as described above. Király teaches that the most popular biclustering methods have been developed for discretized, and in practice, binarized data (page 131, column 2, paragraph 4). As Király shows a i.e., binarizing the δ's prior to creating the matrix).
	Regarding claim 13, Király in view of Riaz and Keegan teach claim 1 as described above. Király teaches performing statistical analysis to identify differentially expressed genes, and discretizing the values as 1's signifying up-regulation, -1's down-regulation and 0's no change (i.e., an expression level change of at least one gene) (page 135, column 2, paragraph 4). 
Claim 21 discloses a method of treatment comprising: inputting genomic data from a plurality of subjects, wherein the genomic data for each subject of the plurality of subjects comprises first sample genomic data from a first sample taken prior to a treatment, and second sample genomic data from a second sample taken after the treatment; determining a plurality of δ's for each of the plurality of subjects, wherein each δ is a genetic change in the second sample genomic data compared to the first sample genomic data; creating a matrix, the matrix comprising both the plurality of subjects and features respectively for the plurality of subjects, wherein the features comprise the genetic changes or clusters of genetic changes in the plurality of δ's for each of the plurality of subjects; biclustering the matrix comprising both the plurality of subjects and the features, to provide clumps of subjects, each clump of subjects sharing a common feature, wherein the common feature is a shared genetic change or a shared cluster of genetic changes; outputting at least one clump of the clumps of subjects, the common feature for the at least one clump, and a different treatment specifically for the at least one clump, the treatment being a cancer treatment; and administering the different treatment to the subject both in the at least one clump and having the common feature, the different treatment being administered is selected from the group consisting of a signal transduction pathway inhibitor, an antimetabolite, an antimicrotubule agent, an alkylating agent, a nitrogen mustard, a nitrosourea, a platinum agent, an anthracycline, an antibiotic, a topoisomerase inhibitor, an alkyl sulfonate, a triazine, an ethyenimine, a folic acid analog, a pyrimidine analogue, a purine analog, an antitumor antibiotic, a hormone, an anti-angiogenic agent, an immunotherapeutic agent, a cell cycle signaling inhibitor, or a combination including one or more of the foregoing.
Regarding claim 21, the prior art to Király discloses a biclustering method for the analysis of gene expression data that can be applied to microarray or next-generation sequencing based data sets (abstract). As Király teaches that their algorithm is executed on a single processor thread, it is considered that Király fairly teaches a computer-implemented method where the steps are performed by a processor. Király teaches that when statistical testing has been applied to detect differentially expressed genes (i.e., determining a plurality of δ’s which are genetic changes in genomic data) in several sample condition comparisons, the expression status of each gene in each comparison can be presented as a matrix of -1’s (down-regulation), 0’s (no-change) and 1’s (up-regulation) (i.e., creating a matrix comprising both the comparisons and the features, where the comparisons are considered as the plurality of subjects), and that with biclustering, it is then possible to discover groups of genes with similar regulation patterns (i.e., clumps sharing a common feature) across the comparisons (i.e., subjects) (page 133, column 2, paragraph 4). Király teaches the output of their algorithm is a list of all maximal biclusters (Algorithm 1, page 133 and Algorithm 2, page 134), where biclusters are comprised of genes only with correlated expression values (i.e., outputting at least one clump of subjects and the common feature for the at least one clump) (page 137, column 1, paragraph 2). 	
Király does not teach genomic data from a plurality of subjects which comprises first sample genomic data from a first sample taken prior to a treatment, and second sample genomic data from a second sample taken after the treatment.  
However, the prior art to Riaz teaches assessing genomic changes (i.e., δ's), a genetic change in the second sample genomic data compared to the first sample genomic data) in tumors from 68 patients with advanced melanoma before and after nivolumab initiation (i.e., genomic data from a plurality of subjects, prior to and after treatment, the treatment is a cancer treatment) (abstract).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Király for identifying maximal biclusters of genes across comparisons with the samples of Riaz collected before and after a treatment for multiple subjects. The motivation would have been to apply a method developed for simultaneously handling up- and down-regulated genes to discover all maximal biclusters (abstract), where biclusters are able to identify gene subsets that are typically co-expressed only under a subset of samples (page 131, column 2, paragraph 1), as taught by Király, to analyze genomic changes in multiple subjects in response to a treatment in order to understand the mechanisms by which immune checkpoint blockade modulates tumor evolution during therapy (abstract), as taught by Riaz. Thus, it would have been obvious to one of ordinary skill in the art to replace the data analyzed by Király with the data of Riaz, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would have been reasonably predicted, as Király does not limit the types of comparisons applicable to their method, and measuring genetic changes in response to a treatment, as taught by Riaz, is common in the art. 
	Király in view of Riaz do not teach the amended limitations of outputting a different treatment specifically for the at least one clump, mapping a subject having an unknown response to the at least one clump, and administering the different treatment to the subject.
However, the prior art to Keegan teaches panels of biomarkers, and methods of using comparisons of changes in the levels of these biomarkers before and during therapy to predict i.e., genomic data) (Table A) in initial and subsequent samples (i.e., samples prior to and after a treatment), and identifying a subject who has either decreased levels or increased/no change in the levels of the one or more proteins in the subsequent sample as compared to the initial sample (i.e., a subject both in the at least one clump and having the common feature) in order to select therapy for the subjects (i.e., outputting and administering the different treatment) [0005]. Keegan teaches that in subjects who are predicted to respond poorly or not at all to the immunotherapy, the methods can include only an additional, different, immunotherapy agent [0047], where the second agent can include antimetabolites, alkylating agents, anthracyclines, antibiotics, cis-dichlorodiamine platinum (II) (DDP) cisplatin (a platinum agent), or anti-angiogenic agents, amongst others [0060]. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Király in view of Riaz for using a biclustering method to identify common responses to a cancer treatment with the method of Keegan for characterizing the responses of subjects to cancer treatments in order to identify subjects needing different treatments because it would be beneficial to use early molecular indices of response to inform treatment decisions. The motivation would have been to identify non-responders early in the course of treatment to allow the allocation of maximally effective therapy to the highest risk group, as taught by Keegan [0047]. Although the methods of Király in view of Riaz and of Keegan involve different mechanisms to identify common responses to a treatment, once those common responses are identified, the method for selecting and administering a different treatment would have the same predictable function. Therefore, one 
B. 	Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Király et al. in view of Riaz et al. and Keegan, as applied to claim 1, and in further view of Gusenleitner et al. (Bioinformatics (2012), 28(19), pp.2484-2492). The following is a new grounds of rejection and is necessitated by claim amendment herein. Italicized portions in the following rejection refer to claim amendments in the instant response.
Regarding claim 2, Király in view of Riaz and Keegan teach claim 1 as described above. Neither Király, Riaz nor Keegan teach permuting and re-biclustering the matrix.  
However, the prior art to Gusenleitner teaches a method to transform gene expression profiles into binary gene set profiles by discretizing results of gene set enrichment analyses and  applying an iterative bi-clustering algorithm to identify groups of gene sets that are coordinately associated with groups of phenotypes across multiple studies (abstract). Gusenleitner teaches permuting the sample labels (i.e., of the matrix) of real datasets by random shuffle to determine what modules are recovered (page 2486, column 2, paragraph 1), where modules are groups of phenotypes whose gene expression profiles are enriched in similar gene sets (page 2485, column 1, paragraph 1). As the permuted matrix produced by the change in sample labels would have had to be re-biclustered to produce the modules, it is considered that Gusenlietner fairly teaches the limitations of the claim.
claim 4, Király in view of Riaz and Keegan teach claim 1 as described above. Neither Király, Riaz nor Keegan teach correlating the common feature and a phenotype of the clump of subjects
	However, Gusenleitner teaches a meta-analysis of breast cancer studies, where iBBiG extracted novel gene set—phenotype associations (i.e., common feature-phenotype correlation) that predicted tumor metastases within tumor subtypes (abstract). Gusenleitner teaches applying iBBiG to extract modules from samples with known clinical covariates, finding specific modules enriched in the phenotype high versus low tumor grade (i.e., tumor progression). 
	Regarding claims 2 and 4, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Király in view of Riaz and further view of Keegan for identifying biclusters of subjects and common gene expression changes in response to a treatment with the method of Gusenleitner for identifying gene set and phenotype correlations, as well as permuting and re-biclustering the matrix. The nature of the problem to be solved, identifying biclusters of subjects and common gene expression changes as taught by Király in view of Riaz and Keegan, as well as the need to correlate identified biclusters with phenotypes and to test for the generation of spurious results, as taught by Gusenleitner, to accomplish this goal, would have led one of ordinary skill in the art to choose a combination of appropriate analysis methods, in order to use gene set analysis to identify such gene sets whose expression distinguishes biological conditions, even if single-gene analysis fails to find significant associations with the phenotype (page 2484, column 1, paragraph 2), while demonstrating the recovery of only small modules with low or negative i.e., a test for the generation of false negative results) (page 2485, column 1, paragraph 1), as taught by Gusenleitner. Therefore, it would have been obvious to use the methods of Király in view of Riaz and Keegan in combination with the methods of Gusenleitner to identify gene set-phenotype associations.
C. 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Király et al. in view of Riaz et al. and Keegan et al, as applied to claims 1, and in further view of Supper et al. (BMC bioinformatics (2007), 8(1), pp.1-14). The following is a new grounds of rejection and is necessitated by claim amendment herein. Italicized portions in the following rejection refer to claim amendments in the instant response.
Regarding claim 3, Király in view of Riaz and Keegan teach claim 1 as described above. Neither Király, Riaz nor Keegan teach connecting the clumps of subjects by a feature edge for clumps.  
	However, the prior art to Supper teaches a probabilistic clustering approach for 3D gene-condition-time datasets, which defined three types of modules which are essentially different types of biclusters (abstract). Supper teaches that biclustering algorithms mine for subsets of genes and conditions within a permutable matrix of expression values to extract modules (i.e., clumps) (page 3, column 1, paragraph 1). Supper teaches connecting modules with edges that indicate the amount of overlap, in terms of the number of genes, between the modules (page 11, column 2, paragraph 5, and Figures 3 and 5). 
claim 3, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Király in view of Riaz and Keegan for identifying biclusters of subjects and common gene expression changes in response to a treatment with the method for connecting modules as taught by Supper. It would have been obvious to make connections between the modules based on the data being analyzed and the question being asked, i.e., to identify connections between modules that share common subjects and common genetic changes. The nature of the problem to be solved, identifying biclusters of subjects and common gene expression changes as taught by Király in view of Riaz and Keegan, as well as the need to visualize the relationship between the identified modules, or biclusters, as taught by Supper, to accomplish this goal, would have led one of ordinary skill in the art to choose an appropriate analysis method and visualization technique in order to visualize the number of genes shared by different modules in a graph (page 11, column 2, paragraph 5), as taught by Supper, and, by extension to the method of Király in view of Riaz and Keegan, the subjects shared by the modules. Therefore, it would have been obvious to use the edge connection graphs as shown in Supper in combination with the analysis method as taught by Király in view of Riaz and Keegan to visualize the relationships between identified biclusters. 
D. 	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Király et al. in view of Riaz et al. and Keegan et al., as applied to claim 1, and in further view of Koch et al. (American Journal of Respiratory Cell and Molecular Biology (2018), 59(2), pp.145-157).  The following is a new grounds of rejection and is necessitated by claim amendment herein. Italicized portions in the 
	Regarding claim 10, Király in view of Riaz and Keegan teaches claim 1 as described above. Neither Király , Riaz nor Keegan teach determining a noise threshold for the δ's.
However, the prior art to Koch teaches the steps of a typical RNA-seq analysis (abstract). Koch teaches analyzing the distribution of expressed genes to determine the noise threshold (pages 147-148, Filtering Out Noise). 
	Regarding claim 11, Király in view of Riaz Keegan and Koch teaches claim 10 as described above. Király, Riaz and Keegan do not teach that determining the noise threshold for the δ's comprises determining a p-value for the δ's or a lower bound for the δ's.
	However, Koch teaches that after the initial quality control steps, outlier removal, and filtering (i.e., determining the noise threshold), the data are ready for analysis to identify differentially expressed genes, where a pairwise comparison between two groups results in an assignment of P values for each gene (page 149, Identification of DEGs and Visualization).
	Regarding claims 10-11, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Király in view of Riaz and Keegan for identifying biclusters of subjects and common gene expression changes in response to a treatment with the method of Koch for determining a noise threshold and a P value. It would have been obvious to one of ordinary skill in the art to replace the gene expression values of Koch with the differentially expressed genes of Király, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would have been reasonably predictable. The nature of the problem to be solved, assessing . 
Response to arguments
1.	Regarding claim 1, Applicant states the amendments to claim 1, summarizes the prior art rejection, and provides an excerpt from the prior art to Király. Applicant states that the prior art to Király is silent regarding biclustering the matrix comprising both the plurality of subjects and the features, and that any biclustering and resulting clumps do not read on claim 1.  
This argument is not persuasive. As stated in the rejection above and reiterated here, although the prior art to Király discloses a general method for biclustering genetic data which does not specify or limit the type of data analyzed (see page 133, column 2, paragraph 4, Algorithm 1 on page 133, Algorithm 2 on page 34, and page 137, column 1, paragraph 2), application of this method to data described in, for example, the prior art to Riaz (abstract) would result in the creation of matrix comprising both a plurality of subjects and their features and biclustering such a matrix would provide clumps of subjects with common features of similar genes.  Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

2.	Further regarding claim 1, Applicant states that the prior art does not disclose outputting at least one clump of subjects, the common features for the at least one clump, and a different treatment specifically for the at least one clump; mapping a subject with an unknown response to the treatment to the at least one clump; and administering the different treatment to the subject.
This argument is not persuasive. As stated in the rejection above and reiterated here, while the claim amendments regarding outputting and administering a different treatment to a subject having an unknown response to the treatment are not taught by Király in view of Riaz, Király in view of Riaz and Keegan do teach these limitations. Keegan specifically discloses comparing molecular responses of a patient to a treatment in order to inform a further treatment (see, for example, [0005] and [0047]). 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1631                       
                                                                                                                                                                     /Lori A. Clow/Primary Examiner, Art Unit 1631